Oppenheimer Value Fund NSAR Exhibit – Item 77Q1 OPPENHEIMER SERIES FUND, INC. ARTICLES SUPPLEMENTARY Oppenheimer Series Fund, Inc., a Maryland corporation (hereinafter called the "Corporation"), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end company under the Investment Company Act of 1940, as amended (the “1940 Act”). SECOND:The Board of Directors has duly classified 100,000,000 shares of undesignated common stock par value $.001 per share (the “Common Stock”) of the Corporation into a new class of Common Stock of the Corporation designated as “Class I shares” and has provided for the issuance of such class. THIRD: The terms of the Class I shares (including the preferences, conversion or other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, or terms or conditions of redemption) as established by the Board of Directors are as set forth in Article IV of the charter of the Corporation (the “Charter”) for all other classes of Common Stock of the Corporation. Pursuant to the Charter, the Board of Directors may establish such fees and sales charges in accordance with the 1940 Act and the applicable rules and regulations of the Financial Industry Regulatory Authority. FOURTH: As of immediately before the reclassification: (a)The total number of shares of stock of all classes which the Corporation has authority to issue is 3,000,000,000 (three billion) shares of Common Stock, of which 2,300,000,000 (two billion three hundred million) are not classified and 700,000,000 (seven hundred million) are classified as a series of Common Stock designated the “Oppenheimer Value Fund”, consisting of five classes of common stock designated as 300,000,000 (three hundred million) Class A shares, 100,000,000 (one hundred million) Class B shares, 50,000,000 (fifty million) Class C shares, 100,000,000 (one hundred million) Class N shares, and 150,000,000 (one hundred fifty million) Class Y shares. (b)The aggregate par value of all shares of stock of the Corporation having a par value is $3,000,000. FIFTH:As reclassified: (a)The total number of shares of stock of all classes which the Corporation has authority to issue is 3,000,000,000 (three billion) shares of Common Stock, of which 2,200,000,000 (two billion two hundred million) are not further classified and 800,000,000 (eight hundred million) are classified as a series of Common Stock designated the “Oppenheimer ValueFund”, consisting of six classes of common stock designated as 300,000,000 (three hundred million) Class A shares, 100,000,000 (one hundred million) Class B shares, 50,000,000 (fifty million) Class C shares, 100,000,000 (one hundred million) Class N shares, 150,000,000 (one hundred fifty million) Class Y shares, and 100,000,000 (one hundred million) Class I shares. (b)The aggregate par value of all shares of stock of the Corporation having a par value is $3,000,000. SIXTH:The Class I shares have been classified by the Board of Directors under the authority contained in the Charter.These Articles Supplementary do not increase the aggregate authorized capital stock of the Corporation. IN WITNESS WHEREOF, Oppenheimer Series Fund, Inc. has caused these presents to be signed in its name and on its behalf by its Secretary and witnessed by its Vice President on February 21, 2012. WITNESS:OPPENHEIMER SERIES FUND, INC. By: /s/Taylor V. EdwardsBy: /s/ Christina Nasta Taylor V. EdwardsChristina Nasta, Vice President & Assistant SecretaryChief Business Officer THE UNDERSIGNED, Vice President of Oppenheimer Series Fund, Inc., who executed on behalf of the Corporation the foregoing Articles Supplementary of which this Certificate is made a part, hereby acknowledges in the name and on behalf of said Corporation the foregoing Articles Supplementary to be the corporate act of said Corporation and hereby certifies that the matters and facts set forth herein with respect to the authorization and approval thereof are true in all material respects under the penalties for perjury. /s/ Christina Nasta Christina Nasta, Vice President & Chief Business Officer
